Title: To Thomas Jefferson from A. & J.W. Picket, 10 September 1821
From: Picket, A. & J.W.
To: Jefferson, Thomas


Honoured Sir,
Baltimore, M.d.
Sept 10, 1821
We address you on a Subject of vital importance; we mean the Subject of Female-Education, which in our opinion has not received that attention which its intrinsic value merits.—To benefit, & place it on a more permanent basis, as far as our capabilities will allow, we intend to apply to the Legislature of Mary land, at its next Session, for Means to erect a Female College. The importance of such an Institution is universally seen & felt. It would, if properly conducted, tend greatly to the advantage of Female education, & perhaps, be a means of bringing into existence in the various states, more of a similar nature.Deeming it useless to remark on a subject, to which you must have given much attention, we close with the request, that you will honour us with your opinion of Such an establishment, as soon as convenient.With the highest regard, yr Mst Obt ServtsA. & J. W. Picket